      Case 2:19-cv-01465-EFB Document 22 Filed 10/06/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
 9
10   LISA ANN ROMERO,                        )   Case No.: 2:19-cv-01465-EFB
                                             )
11               Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
12         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
14                                           )
                 Defendant                   )
15                                           )
                                             )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal

18   Access to Justice Act Fees, Costs, and Expenses:

19         IT IS ORDERED that fees and expenses in the amount of $3,100.00 as

20   authorized by 28 U.S.C. § 2412, and no costs as authorized by 28 U.S.C. § 1920,

21   be awarded subject to the terms of the Stipulation.

22   DATED: October 6, 2020

23
24
25
26
